Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant’s request for consideration under AFCP 2.0 is accepted and will be treated under the program. The amendment filed 08/30/2021 is entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-33 directed to inventions non-elected without traverse.  Accordingly, claims 24-33 have been cancelled.
Drawings
The drawings were received on 08/30/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s argument, see Remarks page 8, filed 08/30/2021, with respect to the objection of claim 38 has been fully considered and are persuasive.  The objection of claim 38 has been withdrawn. 
Applicant’s argument, see Remarks page 8, filed 08/30/2021, with respect to the 35 U.S.C. 112(b) rejection of claim 38 has been fully considered and are persuasive.  The rejection of claim 38 has been withdrawn. 
Applicant’s argument, see Remarks page 8, filed 08/30/2021, with respect to the 35 U.S.C. 112(d) rejection of claim 4 has been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-23 and 38 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An adsorption system comprising: an enclosure, wherein the enclosure has corrugations; a plurality of layers… arranged in a stack inside the enclosure; and a vapor channel inside the enclosure, wherein the vapor channel is an integrated vapor channel positioned inside the enclosure between the plurality of layers arranged in the stack and the corrugations” recited in claim 1; “An adsorption system comprising: an enclosure; a plurality of layers… arranged in a stack inside the enclosure; and a vapor channel inside the enclosure wherein the plurality of layers includes repeated layers of a first layer, a second layer, and a third layer made of a thermally conductive material, wherein the first layer and the second layer are brazed to the third layer wherein the third layer is over-sized in comparison to the first layer and the second layer, and the third layer is bent to contact to an external heater” recited in claim 19. The closest prior art of record (Nam et al. US PG Pub. 2013/0192281) discloses an adsorption system with many of the limitations claimed, but not including the combination of the enclosure with corrugations, layers and vapor channel in the arrangement as claimed. Although it is well known to provide adsorption systems having corrugated enclosures around adsorber stacks (Burk et al. US PG Pub. 2014/0130540), there is no teaching in the prior art of record that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763